The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his Alford plea of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]). Our review of the record reveals a nonfrivolous issue concerning the voluntariness of defendant’s plea (see People v Peque, 22 NY3d 168 [2013]). We therefore relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Jefferson County Court, Kim Hawn Martusewicz, J. — Attempted Promoting Prison Contraband, 1st Degree).
Present — Scudder, EJ., Smith, Peradotto, Carni and Sconiers, JJ.